DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 19 are allowable. Claims 10-16 and 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on March 12, 2019, is hereby withdrawn and claims 10-16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Callaghan on October 25, 2021.
The application has been amended as follows: 
1. In claim 10 line 16 delete “a gripping catch”

3. In claim 10 starting in line 21 please amend the claim as follows
--an unlocking member for actuating the actuating element of the bending tool, the unlocking member being longitudinally displaceable normally to the clamping direction relative to the first and second gripping arms, and
a gripping catch arranged on the unlocking member,--
	
Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the actuating recess is configured such that the gripping catch of the gripping device for manipulating the bending tool can engage in the actuating recess of the actuating element to pull the actuating element out of the base position into the actuating position” in combination with the rest of the claimed limitations set forth in claims 1, 10 and 19.
Claims 1-16 and 18-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725